19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 1 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 2 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 3 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 4 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 5 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 6 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 7 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 8 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 9 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 10 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 11 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 12 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 13 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 14 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 15 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 16 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 17 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 18 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 19 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 20 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 21 of 22
19-01326-FPC7   Doc 35   Filed 02/14/20   Entered 02/14/20 14:19:48   Pg 22 of 22
